Exhibit 10.1

Notice of Terms of

Restricted Stock Units

February 23, 2009

 

To:   Name BEMSID:   BEMS id

As part of the Executive Compensation Program, The Boeing Company (the “Company”
has awarded you a Restricted Stock Unit award. The terms and conditions of the
award are as follows:

 

1. RSU Award. You have been awarded xx Restricted Stock Units. Each Restricted
Stock Unit (RSU) has the potential to become one share of Boeing stock. Your
RSUs are awarded pursuant to “The Boeing Company 2003 Incentive Stock Plan for
Employees” (the “Plan”) and the award is subject to the terms of the Plan. A
summary of the Plan accompanies this notice.

 

2. RSU Account. The Company will maintain a record of the number of awarded RSUs
in an account established in your name.

 

3. Vesting of RSUs. Your RSUs will vest February 23, 2012 or, if earlier, on the
date your employment with the Company terminates because of retirement,
involuntary layoff, disability, or death. “Retirement” here means termination of
employment voluntarily at a time when a participant is entitled to begin
immediate receipt of early or normal retirement benefits under one or more of
the Company’s defined benefit pension plans, or under comparable terms of a
subsidiary’s pension plan, as then in effect. For those executives who are not
eligible to participate in a defined benefit pension plan, “retirement” means
termination of employment voluntarily by an employee who, while employed by the
Company, has attained either (i) age 55 with 10 years of service, or (ii) age 62
with one year of service. “Disability” here means a disability entitling a
participant to benefits under a long-term disability policy sponsored by the
Company or one of its subsidiaries.

 

4. Stock Issuance at Vesting. At the time your RSUs vest, the Company will issue
to you shares of Boeing stock equal in number to the vested number of whole RSUs
in your account, after deduction of shares to cover appropriate taxes and other
charges as described in paragraph 10.2.

 

5. Earnings Credit on Your RSUs.

5.1 While RSUs are in your account, they will earn dividend equivalents in the
form of additional RSUs. Specifically, as of each dividend payment date for
Boeing stock, your RSU account will be credited with additional RSUs (“Earnings
Credit RSUs”) equal in number to the number of shares of Boeing stock that could
be bought with the cash dividends that would be paid on the RSUs in your account
if each RSU were a share of Boeing stock. The number of RSUs that results from
the Earnings Credit calculation will be to two decimal places.

5.2 The number of shares of Boeing stock that could be bought with such cash
dividends will be

calculated based on the “Fair Market Value” of Boeing stock on the applicable
dividend payment date. “Fair Market Value” here means the average of the high
and the low per share trading prices for Boeing stock as reported in The Wall
Street Journal for the specific dividend payment date, or in such other source
as the Company deems reliable.

5.3 Earnings Credit RSUs will vest at the same time as the RSUs with which they
are associated.

 

6. Adjustment in Number of RSUs. The number of RSUs in your account will be
adjusted proportionately for any increase or decrease in the number of issued
shares of Boeing stock resulting from any stock split, combination or exchange
of shares, consolidation, spin-off or recapitalization of shares, or any similar
capital adjustment or the payment of any stock dividend.



--------------------------------------------------------------------------------

7. Termination due to Retirement, Layoff, Disability, or Death. In the event
your employment is terminated by reason of retirement, layoff, disability, or
death, your RSU payout, including any Earnings Credit RSUs, will be prorated
based on the number of full and partial calendar months spent on the active
payroll during the three-year performance period (beginning with the first full
calendar month after the date of grant). Payment for such awards will be made as
soon as administratively possible, but not later than 60 days after your
termination of employment. However, for anyone who is a Specified Employee (as
defined in the Deferred Compensation Plan for Employees of The Boeing Company)
at the time of vesting, and who was eligible for retirement at the date of this
grant or who became retirement eligible between the grant date and the vesting
date described in paragraph 3 above, distributions upon vesting due to
retirement, layoff or disability will be delayed until six months after the date
of vesting based on Internal Revenue Code Section 409A (or if earlier, until the
vesting date described in paragraph 3 above).

 

8. Leave of Absence. Unless otherwise required by law, in the event you have an
authorized leave of absence at any time during the vesting period which absence
extends beyond three full calendar months (including any absence that began
before the grant date), your RSU payout, including any Earnings Credit RSUs,
will be prorated based on the number of full and partial months spent on the
active payroll (beginning with the first full calendar month after the date of
grant).

 

9. Forfeiture of Non-Vested RSUs. If your employment with the Company or a
subsidiary of the Company terminates before the expiration of the vesting date
of the award for any reason other than retirement (as defined in paragraph 3),
involuntary layoff, disability (as defined in paragraph 3), or death, your
nonvested RSUs will be forfeited and canceled. Earnings Credit RSUs will be
forfeited and canceled along with the RSUs with which they are associated.

 

10 RSU Award Payable in Stock.

10.1 Distribution from your RSU account will be made as soon as reasonably
possible after the vesting of your RSUs, but not later than 60 days after the
applicable vesting date. Distribution will be in whole shares of Boeing stock.
The number of shares distributed will be equal to the number of whole vested
RSUs in your account, subject to deductions described in paragraph 10.2.
Fractional share values will be applied to income tax withholding.

10.2 The Company will deduct from the distribution of your vested RSUs any
withholding or other taxes required by law and may deduct any amounts due from
you to the Company or to a subsidiary of the Company.

 

11. Transfer. RSUs are not transferable except by will or applicable laws of
descent and distribution.

 

12. Clawback Policy. These RSU Awards are subject to the Clawback Policy adopted
by the Company’s Board of Directors, which provides as follows:

The Board shall, in all appropriate circumstances, require reimbursement of any
annual incentive payment or long-term incentive payment to an executive officer
where: (1) the payment was predicated upon achieving certain financial results
that were subsequently the subject of a substantial restatement of Company
financial statements filed with the Securities and Exchange Commission; (2) the
Board determines the executive engaged in intentional misconduct that caused or
substantially caused the need for the substantial restatement; and (3) a lower
payment would have been made to the executive based upon the restated financial
results. In each such instance, the Company will, to the extent practicable,
seek to recover from the individual executive the amount by which the individual
executive’s incentive payments for the relevant period exceeded the lower
payment that would have been made based on the restated financial results. For
purposes of this policy, the term “executive officer” means any officer who has
been designated an executive officer by the Board.